Exhibit 99.77Q1 Domini Funds Multi Class Supplement Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 72DD correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares $ 661 Domini Social Equity Fund - Class A Shares $ 10 Domini Social Equity Fund - Institutional Shares $ 192 Domini Social Equity Fund - Class R Shares $ 159 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 73A correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $ 0.0310 Domini Social Equity Fund - Class A Shares $ 0.0486 Domini Social Equity Fund - Institutional Shares $ 0.0486 Domini Social Equity Fund - Class R Shares $ 0.0478 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74U correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares 18,411 Domini Social Equity Fund - Class A Shares 175 Domini Social Equity Fund - Institutional Shares 7,417 Domini Social Equity Fund - Class R Shares 1,578 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74V correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $30.19 Domini Social Equity Fund - Class A Shares $9.84 Domini Social Equity Fund - Institutional Shares $18.89 Domini Social Equity Fund - Class R Shares $9.15
